Case 1:18-cv-00009-TH-ZJH Document 76 Filed 01/21/21 Page 1 of 2 PageID #: 292



                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                     BEAUMONT DIVISION

EARNEST J. MATTHEWS                               §

VS.                                               §                    CIVIL ACTION NO. 1:18cv9

SYED AHMED, ET AL.                                §

                  ORDER OVERRULING OBJECTIONS AND ACCEPTING
              THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Plaintiff Earnest J. Matthews, an inmate confined within the Texas Department of Justice,

Correctional Institutions Division, proceeding pro se, filed the above-styled civil rights lawsuit. The

remaining defendants are Syed Ahmed and Patricia Miller.

       The court previously referred this matter to the Honorable Zack Hawthorn, United States

Magistrate Judge, at Beaumont, Texas, for consideration pursuant to applicable orders of this court.

The Magistrate Judge has submitted a Report and Recommendation of United States Magistrate

Judge recommending that this case be dismissed for failure to state a claim upon which relief may

be granted.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings. Plaintiff filed objections. The court must

therefore conduct a de novo review of the objections in relation to the pleadings and the applicable

law.

       Plaintiff contends that calling a black man the n-word is a civil rights violation. He further

contends using that racial slur and then pushing the man down constitutes a hate crime.

       The court condemns the use of racial slurs. However, the magistrate judge correctly

concluded that verbal insults and epithets do not constitute a violation of the Constitution. Further,

plaintiff’s allegation is not that defendant Miller pushed him down, but that she pushed an inmate

named Castillo down. Article III of the Constitution does not give plaintiff standing to complain

about Mr. Castillo being mistreated. Warth v. Seldin, 422 U.S. 490, 499 (1975).
Case 1:18-cv-00009-TH-ZJH Document 76 Filed 01/21/21 Page 2 of 2 PageID #: 293



       Plaintiff also states he was treated differently than other inmates because he talked politics

with defendant Ahmed and that defendant Miller assaulted Mr. Castillo because she thought plaintiff

had told him something she did not want Mr. Castillo to know.

       Being treated differently than other inmates constitutes a violation of equal protection.

However, plaintiff does not explain how he was treated differently. Moreover, he states any

different treatment was based upon political discussions rather than race. In addition, as previously

stated, plaintiff does not have standing to complain about Mr. Castillo being mistreated.

       With respect to defendant Ahmed, plaintiff asserts he has stated a claim because he alleges

that when defendant Ahmed grew tired of inmates complaining about defendant Miller, he began

telling inmates to complain directly to defendant Miller. However, plaintiff has not shown that such

action was improper. Nor has be demonstrated defendant Ahmed was aware inmates would be

mistreated if they complained to defendant Miller directly.

                                              ORDER

       Accordingly, plaintiff’s objections are OVERRULED. The findings of fact and conclusions

of law of the Magistrate Judge are correct and the report of the Magistrate Judge is ADOPTED.

A final judgment shall be entered dismissing this lawsuit.

       SIGNED this the 21 day of January, 2021.




                                      ____________________________
                                      Thad Heartfield
                                      United States District Judge
